Citation Nr: 1200864	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-32 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (initial) rating for service-connected myositis and arthritis of the cervical spine (cervical spine disability), currently rated 10 percent disabling. 

2.  Entitlement to service connection for lumbar spine disability to include as secondary to the service-connected cervical spine disability.

3.  Entitlement to service connection for left hand disability with neuropathy and carpal tunnel syndrome, to include under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by VA surgical treatment on November 7, 2005.  

4.  Entitlement to service connection for keratoconjunctivitis, to include under the provisions of 38 U.S.C.A. § 1151 for additional disability caused by VA surgical treatment.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

On his substantive appeal received in October 2008, he stated that he did not want a Board hearing "yet."  In July 2010, the Veteran stated that he could not afford to travel for a hearing.  The Board finds that any inferred hearing request, therefore, is withdrawn.  

The issues have been recharacterized as indicated on the title page to comport with the evidence of record.

Once a claimant: (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Board determines this derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim. 

VA's Office of General Counsel also has indicated, however, that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim(s) for higher rating for the disabilities that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).

The issues of entitlement to service connection for lumbar spine disability and left hand disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDING OF FACT

The preponderance of the evidence shows the Veteran's service-connected cervical spine disability is manifested by multi-level cervical spondylosis; osteoarthritis; flexion to, at least 35 degrees, with pain on neck movement; combined cervical spine range of motion is at least 280 degrees; and there is no ankylosis, incapacitating episodes necessitating bed-rest prescribed by a physician, or any secondary neurological manifestations warranting a separate compensable rating.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for the Veteran's cervical spine disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluation assigned.  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  As the Veteran has not alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the appeal, regardless of the timing or content of the notice provided by the RO.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

In August 2005, the Veteran requested service connection for a cervical spine disability.  

A VA spine examination was conducted in December 2005.  The examiner reviewed the Veteran's claims file.  The Veteran stated that he has cervical spine pain and that there was no radiation of the pain, or bowel or bladder symptomatology.  He complained of flare ups of the pain three to four times a month which can last for several days.  Cervical motion was 40 degrees flexion, 30 degrees extension with pain, and 30 degrees rotation, bilaterally.  There was no spasm; reflex, motor, or sensory defects; or weakness.  Repeated motion did not cause pain, fatigability, weakness, lack of endurance, or incoordination of the cervical spine.  Osteoarthritis was noted on X-ray.  The diagnosis was chronic myositis with mild arthritis of the cervical spine.  The examiner stated that the Veteran's hand and wrist conditions are not the result of service, and that the Veteran could do some kind of work considering the mild nature of his symptomatology.  

A January 2006 rating decision granted service connection for a cervical spine disability and assigned a 10 percent evaluation.  The Veteran appeal for a higher rating, contending that the symptoms and manifestations of the disability from which he suffers are severe and have severely limited his employment opportunities.

A VA spine examination was conducted in October 2009.  The examiner reviewed the Veteran's claims file.  The Veteran stated that he has intermittent neck pain with no radiation of the pain.  He complained of very sharp, sudden neck pain with quick movements which lasted for a few seconds and subsided spontaneously.  Cervical motion was 0 to 35 degrees flexion, with pain the last 10 degrees; 0 to 45 degrees extension, with no pain, lateral flexion was 0 to 30 degrees, with pain the last 5 degrees, bilaterally; and rotation was 0 to 70 degrees, bilaterally.  There was no flare ups; spasm; reflex, motor or sensory defects; swelling; deformity; or tenderness.  Repeated motion did not cause pain, fatigability, weakness, lack of endurance, or incoordination of the cervical spine.  A March 2009 magnetic resonance imaging (MRI) of the cervical spine showed multi-level cervical spondylosis.  The diagnosis was cervical spondylosis.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, assuming those factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (38 C.F.R. 4.59 is not just limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at *11; see 38 C.F.R. § 4.40. 

The Veteran's service-connected cervical spine disability has been evaluated under Diagnostic Code 5242, for degenerative arthritis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011); see also Diagnostic Code 5003 (2010). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5242, unless DC 5243 is utilized for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine. 

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a (2011). 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243 (2011). 

A rating higher than 10 percent for cervical spine disability is not warranted.  The worst cervical spine flexion measurement was to 35 degrees; and the only combined cervical range of motion was 280 degrees, measured on the latest VA examination of record.  The Board points out that there is no evidence of cervical spine forward flexion limited to 30 degrees or less, or combined range of motion of the cervical spine limited to 170 degrees - the criteria required for a higher, 20 percent rating.  

Furthermore, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support disability ratings in excess of those already assigned.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Both VA examinations conducted during the appeal period specifically noted that there was no such additional limitation of motion or impairment.  

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. 

Note (1) to the Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2011). 

The medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of time that would warrant higher evaluations. 

Furthermore, as noted under Note (1) of the General Rating Formula, VA must evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  Historically, the Veteran described having pain radiating down his upper extremities.  However the two VA examiners specifically found no neurologic deficits.  A VA examiner has also stated that his hand and wrist conditions are not the result of service.  The Veteran also has not been found to have any bowel or bladder impairment associated with his cervical spine disability.  Hence, there is no evidence of any separately ratable neurological manifestations of service-connected cervical spine disability.

Furthermore, since the Veteran's cervical spine disability has never been more than 10-percent disabling at any time since one year prior to filing his claim for higher rating, the Board cannot "stage" this rating either.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The preponderance of the evidence is against his claim, for the reasons and bases discussed, therefore the "benefit-of-the-doubt" rule is inapplicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1). 

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.  See also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116. 

The Veteran's primary findings related to his service-connected orthopedic disability involve pain and limitation of motion, both of which are contemplated by the schedular rating criteria.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning for the disability on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis. 

But even assuming for the sake of argument that the second prong of Thun applies, there still is no probative (competent and credible) evidence that any of the disabilities on appeal has caused marked interference with his employment - meaning above and beyond that contemplated by their respective schedular ratings, or has required any inpatient treatment, much less on a frequent basis.  Instead, his evaluation and treatment for these disabilities has exclusively, on an outpatient basis during the appeal period.  So, in short, there is no indication in the record that the interference with his work caused by his service-connected disabilities, individually, could be considered above and beyond that contemplated by the schedular ratings assigned for these disabilities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired). 

In conclusion, since the rating schedule adequately addresses the symptomatology for the disability at issue in this appeal, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 


ORDER

Entitlement to an increased rating for service-connected cervical spine disability is denied.  


REMAND

The Veteran's claims of entitlement to service connection for lumbar spine disability, left hand disability, and keratoconjunctivitis were denied by the RO on a direct basis.  More recently, however, he has argued, in correspondence received in August 2007, that his lumbar spine disability was caused by his service-connected cervical spine disability; in correspondence received in January 2006, that his left hand disability was caused by surgical malpractice; and, in correspondence received in March 2006, that his left eye disability was caused by surgical malpractice.  

While there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  The Board also observes that the under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify claimants of the information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  A review of the record indicates that the Veteran has not yet been provided with appropriate notification with respect to his alternative theories of entitlement.  This must be addressed on remand. 

In addition, the Veteran stated that Dr. C. in Key West, Florida, has informed him that it is possible that his low back disability was caused by his service-connected cervical spine disability.  The records previously submitted do not convey this opinion.  This is not competent medical evidence, but it triggers VA's duty to notify the Veteran of the type of evidence necessary to complete his application.  38 U.S.C.A. § 5103(a).  

The determination of whether the Veteran is now incapable of obtaining and maintaining substantially gainful employment on account of disabilities related to his military service is being deferred pending the additional development of these other claims.  Any additional disability determined to be related to her military service (i.e., service connected), such as on remand, necessarily would have an effect on this derivative TDIU claim since this additional disability would then, in turn, have to be considered along with his already service-connected cervical spine disability.  38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.18 and 4.19.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the Veteran's original claim of entitlement to compensation under 38 C.F.R. § 3.310(b) regarding secondary service connection for his lumbar spine disability.  The VCAA notice should inform the appellant of what the evidence must show to establish entitlement to benefits under § 3.310(b), describe the types of evidence that the Veteran should submit in support of his claim, explain what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of the claim, and describe the elements of degree of disability and effective date.  The Veteran should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  Provide the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the Veteran's original claim of entitlement to compensation under 38 U.S.C. § 1151 regarding his left hand disability and keratoconjunctivitis.  The VCAA notice should inform the appellant of what the evidence must show to establish entitlement to benefits under § 1151, describe the types of evidence that the Veteran should submit in support of his claim, explain what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of the claim, and describe the elements of degree of disability and effective date.  The Veteran should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

3.  Ask that the Veteran update the list of the doctors and health care facilities that have treated him for his lumbar spine, left hand, and eyes.  Obtain these additional medical treatment records (those not already on file).  Enlist his assistance in obtaining these records, including by providing any necessary authorizations.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1) .

*He must be specifically informed that he should submit the written opinion of any medical health care provider that has told him that his lumbar spine disability was either caused or aggravated by his service-connected cervical spine disability.  Also inform him that VA will assist him in obtaining this necessary opinion if he provides sufficient information to contact the doctor.

4.  Then readjudicate these remaining claims for service connection for left hand disability, lumbar spine disability, and left eye disability, also the inferred TDIU claim, in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board on any issue for which an appeal has been perfected.  See 38 C.F.R. § 20.200 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


